Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 24, 2017

The Court of Appeals hereby passes the following order:

A17D0253. KENRODRIC GRISSOM v. POWERTECH AMERICA, INC. et
    al.

      Applicant Kenrodric Grissom has filed a motion to withdraw this application for
discretionary review. The motion is hereby GRANTED, and the application is deemed
WITHDRAWN.

                                       Court of Appeals of the State of Georgia
                                               C l e r k ’ s                O f f i c e ,
                                       Atlanta,____________________
                                                 01/24/2017
                                               I certify that the above is a true extract f rom
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.